El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La conducta que da lugar a la presente acción discipli-naria tiene su génesis en el caso Doris M. Flores Ruiz, et als. v. Nelson Vélez Lugo, et als., CD-1993-82, adjudicado ante el Tribunal de Primera Instancia, Subsección de Dis-trito, Sala de San Germán. En dicho caso se le imputó al Lie. Nelson Vélez Lugo(1) haber ocultado una deuda ascen-dente a mil doscientos dólares cuando cedió —mediante acuerdo verbal— su vehículo de motor marca Volvo al ma-trimonio Bruckman-Flores. Según se alegó, el licenciado Vélez le informó a este matrimonio que el vehículo que les cedía adeudaba seis mil dólares como pago final residual.
Amparados en dicha información, el matrimonio Bruck-man-Flores realizó el pago antes mencionado y llevó a cabo reparaciones en el vehículo por tres mil cuatrocientos dólares. Sin embargo, al enterarse que existía una deuda adicional de mil doscientos dólares, el matrimonio entregó *737el vehículo a VELCO a cambio de que el querellado les reembolsara la suma de dinero que habían pagado en con-cepto de residual.
El licenciado Vélez Lugo no cumplió con su parte del acuerdo,(2) por lo que los querellantes presentaron una de-manda en daños y perjuicios ante el Tribunal de Primera Instancia, Subsección de Distrito, Sala de San Germán, el 2 de febrero de 1993. Para esa misma fecha la Sra. Doris M. Flores Ruiz, parte demandante en la acción judicial antes mencionada, presentó ante este Tribunal una queja contra el Lie. Nelson Vélez Lugo. En vista de que la refe-rida queja constituía copia fiel y exacta de la demanda pre-sentada por la señora Flores Ruiz en contra del licenciado Vélez, este Tribunal ordenó la paralización del proceso dis-ciplinario hasta tanto el foro de instancia resolviera la re-ferida acción.
Así las cosas, y luego de varios trámites procesales, el 14 de junio de 1999 el foro de instancia dictó sentencia, condenando al licenciado Vélez Lugo a indemnizar al ma-trimonio Bruckman-Flores con doce mil cuatrocientos dó-lares, suma que el querellado satisfizo.(3)
Finalizado el caso civil, el 2 de noviembre de 2001 refe-rimos este asunto al Procurador General de Puerto Rico para la investigación e informe correspondientes. El in-forme fue presentado el 27 de marzo de 2002. Aun cuando en su informe el Procurador General reconoció el hecho de que la queja presentada por la señora Flores Ruiz surgió como consecuencia de una relación de negocios en el plano personal del querellado, éste entendió que la actuación del licenciado Vélez “es de tal naturaleza que incide en su vida profesional”. En vista de ello, concluyó que con su conducta *738el querellado violó los Cánones 35(4) y 38(5) del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Mediante Resolución de 5 de abril de 2002, le concedi-mos un término al licenciado Vélez Lugo para que se ex-presara respecto al informe rendido por el Procurador General. En su comparecencia, el querellado alegó que él nunca vendió el vehículo aquí en cuestión a los esposos Bruckman-Flores, sino que, a solicitud de ellos mismos, cedió el referido vehículo al señor Bruckman con la condi-ción de que se saldara en su totalidad la deuda que éste tenía pendiente con la arrendadora VELCO. Según explicó, la única razón por la que accedió a realizar esta cesión fue por la amistad de quince años que le unía al señor Bruck-man, quien en esos días había perdido su vehículo en un accidente automovilístico. Argüyó que el señor Bruckman tenía total conocimiento del monto de la deuda aquí en controversia, ya que éste era “la persona que le llevaba la contabilidad y sabía de sus cuentas [,] tanto personalmente como en su oficina de abogado”. Contestación a querella, pág. 2. Abase de ello, según indicó el querellado, “[é]l sabía de los balances adeudados de la VELCO [sic], en relación al automóvil en controversia ...”.(6) Íd.
*739Luego de varios trámites procesales, el 14 de junio de 2002 le ordenamos al Procurador General formular la que-rella correspondiente, la cúal fue presentada el 20 de no-viembre de 2002. En ésta el Procurador adoptó todas y cada una de las determinaciones de hechos realizadas por el foro de instancia y le imputó al querellado la violación de los Cánones 35 y 38 del Código de Etica Profesional, supra.
Examinada la mencionada querella, así como la contes-tación sometida por el licenciado Vélez Lugo, designamos al Hon. Antonio Amadeo Murga, ex Juez del Tribunal de Apelaciones, como Comisionado Especial y le encomenda-mos recibir la prueba correspondiente y rendir un informe con sus determinaciones de hecho y sus recomendaciones.
En su informe, el Comisionado Especial reiteró las de-terminaciones de hechos emitidas por el Tribunal de Pri-mera Instancia y concluyó que el licenciado Vélez Lugo violó los postulados contenidos en los citados Cánones 35 y 38 del Código de Ética Profesional.(7)
Con el beneficio del informe del Comisionado y los co-mentarios que sobre éste hiciera el querellado, resolvemos.
i — «
Sabido es que este Tribunal tiene el poder inherente de reglamentar la profesión de la abogacía y disciplinar a aquellos abogados que incurran en prácticas o conducta reñida con los cánones del Código de Etica Profesional. Sin embargo, somos del criterio que ese poder no es irrestricto ni debe ser ejercitado como si fuéramos verdugos de nuestra clase togada. Tampoco debemos permitir que ese poder se convierta en punta de lanza para *740saciar la sed de venganza que contra un miembro de la profesión pueda tener un ciudadano en particular.
Aun cuando en innumerables ocasiones este Tribunal se ha expresado en torno a la necesidad de que todo miembro de la clase togada despliegue una conducta que exalte el honor y la dignidad de su profesión, (8) siempre hemos sido enfáticos al señalar que “no nos incumbe cualquier tipo de conducta privada del abogado, sino sólo aquella que le hace indigno de pertenecer al foro”. (Énfasis suprimido.) In re Sepúlveda, Casiano, 155 D.P.R. 193, 206-207 (2001). Véanse, además: In re Ramírez Ferrer, 147 D.P.R. 607, 615 (1999); In re Liceaga, 82 D.P.R. 252 (1961). En ese sentido, hemos resuelto que mediante
... un procedimiento disciplinario, más allá de castigar al abogado por la falta cometida, procuramos proteger a la comu-nidad y a la profesión mediante una investigación de las con-diciones morales del querellado para determinar si éste puede, y debe, continuar ejerciendo la honrosa profesión a la cual fue admitido por este Tribunal. In re Sepúlveda, Casiano, ante, pág. 207.
En el presente caso, un abogado fue demandado civil-mente por haber incumplido con una obligación económica y haber ocasionado angustias a los demandantes. Éstos tu-vieron su día en corte y resultaron victoriosos, por lo que el licenciado Vélez se vio obligado a indemnizar los daños causados. En la mayoría de los casos, y ante un cuadro fáctico como este, ese sería el único remedio judicial que tendría un demandante. Sin embargo, cuando el deman-dado es abogado, existe la posibilidad de que el deman-dante querellante presente una queja que dé paso a un procedimiento disciplinario en su contra.
Vemos, pues, que su condición de abogado coloca a los miembros de la profesión en una situación única y particu*741lar, la cual no es compartida por otros profesionales en nuestro país. Ante esta situación, este Tribunal debe ser sumamente cauteloso y prudente en el ejercicio del poder inherente que posee de reglamentar la profesión de abo-gado, sin olvidar lo expresado en In re Sepúlveda, Casiano, ante, a los efectos de que a este Tribunal no le incumbe cualquier tipo de conducta privada del abogado, sino sólo aquella que le haga indigno de pertenecer a esta honrosa profesión.
Lo anterior significa que, al enfrentarnos a un procedimiento disciplinario, es necesario e indispensable que nos preguntemos si la conducta que se le imputa al abogado verdaderamente le hace indigno de pertenecer al foro. A esos fines, debemos analizar y determinar si la conducta imputada realmente afecta las condiciones morales del abogado. Somos del criterio que únicamente ante tales circunstancias debería instarse un procedimiento disciplinario en estos casos.
f — I H-1
Un examen minucioso y objetivo de los hechos del presente caso nos lleva a coincidir con el Comisionado Especial y con el Procurador General en cuanto a que la conducta en que incurrió el abogado querellado en nada exalta el honor y la dignidad de su profesión. Ahora bien, somos del criterio que dicha conducta no lo hace “indigno de pertenecer al foro”, por lo que no debe ser utilizada por este Tribunal a los fines de imponerle sanciones disciplinarias u ordenar la suspensión del letrado de la práctica de la abogacía. (9) Entendemos que estamos ante un caso en que *742el abogado debe responder, como en efecto lo hizo, por sus actuaciones ante los foros judiciales pertinentes sin que este Tribunal le imponga un segundo castigo por su conducta.
Es de advertir que en todos los casos en que este Tribunal ha ejercitado su poder inherente para disciplinar a un abogado por conducta privada impropia, hemos procedido a analizar los hechos particulares de cada caso en busca de indicios que nos permitan evaluar si la conducta imputada afecta las condiciones morales del querellado. Véase In re Sepúlveda, Casiano, ante. En ese sentido, no podemos pasar por alto el hecho de que al iniciar un procedimiento disciplinario el norte que en todo momento debe guiar a este Tribunal es el interés de proteger la comunidad y la profesión en general, sin convertir nuestra jurisdicción disciplinaria en un remedio judicial adicional de castigo para el abogado.
I — i I — I hH
En virtud de todo lo antes expuesto, somos del criterio que en el presente caso la conducta del licenciado Vélez Lugo, aunque inadecuada, ciertamente no lo hace indigno de ejercer la profesión legal en nuestra jurisdicción. Con-cluir lo contrario —avalando así la posición del Comisio-nado Especial y del Procurador General— definitivamente tendría el peligroso efecto de ampliar excesivamente el al-cance de los postulados contenidos en los Cánones 35 y 38 del Código de Etica Profesional,ante, lo cual, a nuestro jui-cio, constituiría una normativa altamente vaga e imprecisa que situaría a cualquier abogado en riesgo de perder el tí-tulo mediante el cual se gana el sustento de él y de los suyos.
En fin, por entender que la imposición de sanciones dis-ciplinarias en el presente caso sacaría de proporción el po-der inherente de este Tribunal para reglamentar la profe-*743sión, ordenamos el archivo de la querella presentada en contra del Lie. Nelson Vélez Lugo. Con ello aseguramos que en el futuro este Tribunal no pueda ser utilizado como “ins-trumento de venganza” para establecer castigos adiciona-les en contra de aquellos abogados que incurran en actua-ciones culposas o negligentes que ameriten la presentación de acciones civiles ante nuestros tribunales.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río disintió sin opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino. El Juez Asociado Señor Rivera Pérez no interviene.

 El Lic. Nelson Vélez Lugo fue admitido por este Tribunal al ejercicio de la abogacía el 6 de junio de 1983 y al del notariado el 23 de junio de 1983.


 Esto es, el licenciado Vélez Lugo no le reembolsó al matrimonio demandante, la suma de dinero que éstos pagaron en concepto de residual. Ello a pesar de que éste vendió el vehículo aquí en cuestión al Sr. César Acosta Echevalier por $6,000.


 Ello luego de que el Tribunal de Apelaciones y este Alto Foro denegaran —por violaciones a los respectivos reglamentos— los recursos de certiorari presentados por el licenciado Vélez Lugo.


 En lo aquí pertinente, el Canon 35 del Código de Ética Profesional lee como sigue:
“La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.” 4 L.P.R.A. Ap. IX.


 En lo aquí pertinente, el Canon 38 del Código de Ética Profesional dispone:
“El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios persona-les y debe evitar hasta la apariencia de conducta profesional impropia. En su con-ducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. ...
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable.” 4 L.P.R.A. Ap. IX.


 En su escrito ante nos, el licenciado Vélez Lugo alega que en el caso ventilado ante el tribunal de instancia no salió a relucir toda la verdad sobre la controversia de autos, ya que los demandantes objetaron a su principal testigo, el Ledo. Esmeraldo Vélez Vargas, quien es tío del querellante y fungió como su tutor por varios años. Según adujo, este testigo conoce de primera mano la forma en que se llevó a cabo la *739transacción del vehículo en cuestión y puede dar fe de la veracidad de su versión.


 Resulta importante señalar que en la vista celebrada ante el Comisionado Especial sólo testificó el querellado Vélez Lugo, luego de que el Comisionado se negara a reseñalarla por entender que el querellado tuvo tiempo suficiente para citar a los testigos anunciados.


 In re Sánchez Rodríguez, 123 D.P.R. 876 (1989); In re Ríos Lugo, 119 D.P.R. 568 (1987); In re Roldán Figueroa, 106 D.P.R. 4 (1977).


 En ese sentido, es importante resaltar la normativa establecida por este Tribunal a los efectos de que no estamos obligados a aceptar el informe y la recomen-dación del Comisionado Especial nombrado para atender la querella contra un abogado. Ello significa que, ante un informe rendido por un Comisionado Especial, este Tribunal podrá adoptarlo, modificarlo o rechazarlo. Véase In re Sepúlveda, Casiano, 155 D.P.R. 193 (2001); In re López de Victoria Brás, 135 D.P.R. 688 (1994); In re Soto López, 135 D.P.R. 642 (1994); Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981).